Citation Nr: 0006057	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  97-34 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.  

2.  Entitlement to service connection for a right foot 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to May 1958.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  By a Board decision in April 1990, entitlement to service 
connection for a low back disability was denied.  

2.  Evidence associated with the claims file subsequent to 
the Board's April 1990 denial bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.

3.  There is no competent medical evidence showing treatment 
of a low back disability in service, or linking a low back 
disability with the veteran's period of active service, and 
the claim is not plausible.  

4.  There is no competent medical evidence showing a right 
foot injury in service or linking a right foot disability 
with the veteran's period of active service, and the claim is 
not plausible.  


CONCLUSIONS OF LAW

1.  The Board's April 1990 decision denying entitlement to 
service connection for a low back disability is final.  
38 U.S.C.A.  7104 (West 1991).  

2.  New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
low back disability is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran's claim for entitlement to service connection 
for a low back disability is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.385 
(1999).  

4.  The veteran's claim for entitlement to service connection 
for a right foot disability is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.385 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

The veteran essentially asserts that there is new and 
material evidence to support reopening his claim of 
entitlement to service connection for a low back disorder.  
The Board previously had considered the claim for service 
connection for a low back disability and, by an April 1990 
decision, denied the benefit sought.  The denial was based 
upon the Board's finding that there was no showing of 
treatment in service (service medical records were 
unavailable), and post service records showed treatment 
beginning in the 1980's, decades after service discharge. The 
April 1990 Board decision is final.  See 38 U.S.C.A. § 7104 
(West 1991).   

The VA may reopen and readjudicate a final decision only upon 
finding new and material evidence.  38 U.S.C.A. §§  5108, 
7105; 38 C.F.R. § 3.156(a) (1999); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).  If VA finds 
evidence to be new and material it then determines whether 
the claim is well grounded.  Winters v. West, 12 Vet. App. 
203, 206-07 (1999) (en banc).  The VA then evaluates a well-
grounded claim on the merits after ensuring fulfillment of 
the duty to assist.  Id.; 38 U.S.C.A. § 5107.

The evidence of record at the time of the Board's April 1990 
decision included private medical records of treatment for 
low back problems dated beginning in 1986.  As noted above, 
the veteran's service medical records were unavailable and 
presumed lost in a fire at the National Personnel Records 
Center in 1973.    

Among the evidence associated with the claims file after 
entry of the Board's April 1990 decision, which also includes 
testimony by the veteran at his February 1998 hearing, are 
service morning reports dated in the 1950's showing that the 
veteran was transferred from duty to his quarters in July 
1957 and in August 1957 due to illness.  These records are 
new and material because they are neither cumulative nor 
redundant of previously submitted materials and because they 
purport to provide a necessary element of the veteran's 
claim.  That is, evidence of treatment in service for his 
back disability.  With the submission of this new and 
material evidence the veteran's claim is thus reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The next step in the Board's analysis is to determine whether 
the veteran's reopened claim is well grounded.  See Winters 
v. West, 12 Vet. App. at 206.  A well grounded claim is one 
that is plausible, capable of substantiation or meritorious 
on its own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no 
duty to assist the claimant in developing the facts pertinent 
to his claim and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (1997).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  To establish that a claim 
for service connection is well grounded the veteran must 
demonstrate the existence of a current disability, the 
incurrence or aggravation of a disease or injury in service, 
and a nexus between the current disability and the in-service 
injury.  Id. at 1467-1468.  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  Id. at 
1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The service medical records are unavailable.  Service morning 
reports show that in 1957, the veteran was placed on sick 
duty in his quarters.  However, the record does not show the 
reason for this or that the veteran was so placed due to a 
low back injury.  Private medical records show treatment 
beginning in 1986 for back complaints.  At that time the 
veteran gave a history of being knocked off a pipe rack at 
work and when catching himself on the ladder, felt a sudden 
jerking in his back.  It was noted that he had undergone back 
surgery in March 1984.  The examiner diagnosed muscle tendon 
unit strain of the back; herniated nucleus pulposus with 
operated disk; bilateral L5 nerve root impairment; and 
bilateral S1 nerve root impairment.  The examiner opined that 
the injury and the diagnoses arose out of and in the course 
of the veteran's employment.  

There is no documentary evidence of treatment for a low back 
disability in service or for many years thereafter.  It is 
notable that a private physician has linked the veteran's low 
back disability with an injury sustained in the 1980's in the 
course of the veteran's employment.  No medical evidence 
associated with the claims file causally links the veteran's 
diagnosed current back disability with his period of active 
service.  

In testimony at his RO hearing in February 1998, the veteran 
testified concerning his disability in service and 
thereafter.  Beyond the appellant's own statements, there is 
no competent medical evidence linking a back disability with 
his period of active service.  However, because the veteran 
is a lay person with no medical training or expertise, his 
statements alone cannot constitute competent evidence of the 
required nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that lay persons are not competent to 
offer medical opinions).  Inasmuch as the record is devoid of 
competent medical evidence establishing a link between the 
veteran's back disability and his active service, the 
veteran's claim for service connection is implausible and 
must be denied as not well grounded.  


A right foot disability

As noted above, the threshold question to be answered is 
whether the veteran has presented evidence of a well-grounded 
claim, that is, a claim which is plausible and 

meritorious on its own or capable of substantiation.  If he 
has not, his appeal must fail.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board 
finds that the veteran's claim for service connection for a 
right foot disability is not well grounded, and there is no 
further duty to assist the veteran in the development of this 
claim.    

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that in order for a 
claim to be well-grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

There is no showing that the veteran was treated in service 
for a right foot disability.  The service morning reports 
show that in 1957 he was assigned to quarters due to 
sickness; the nature of his confinement is not indicated.  
Private records show that in January 1986, the veteran gave a 
history of having broken his ankles in 1961 and that he had 
had no subsequent trouble with his ankles.  The examiner 
found decreased sensation in the right foot and absent 
reflexes.  Marked weakness on toe and heel walking was also 
noted.  

There is no showing of inservice treatment for a right foot 
disability and no nexus between any current right foot 
disability and service.  The record as a whole thus fails to 
include any evidence of a nexus between the claimed in-
service injury or disease and the current disability (medical 
evidence), and therefore the third requisite element for the 
presentation of a well grounded claim has not been met. 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Beyond the 
veteran's own statements, 

there is no competent medical evidence linking a right foot 
disability with his period of active service.  However, 
because the veteran is a lay person with no medical training 
or expertise, his statements alone cannot constitute 
competent evidence of the required nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) Accordingly, the 
claim must be denied since it is not well grounded.

The Board wishes to make it clear that it does not doubt the 
veteran's sincerity in pursuing his claims, and it is 
unfortunate that his service medical records are unavailable.  
However, the available post service medical records show no 
treatment for either disability until the 1980's.  They also 
show that the veteran provided histories of both disabilities 
that associated them with events which occurred many years 
after service discharge.  Consequently, the claims must be 
denied as not being well-grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claims.  See Epps, 126 
F.3d at 1468.  

The veteran is free at any time in the future to submit 
evidence in support of his claims.  Medical records of 
complaints and treatment of a back disability and/or a right 
foot disability in service or shortly thereafter would be 
helpful in establishing well-grounded claims, lay statements 
from parties attesting to the veteran's injuries and 
treatment during service or shortly thereafter would also be 
helpful, as well as medical opinion linking any current 
findings with trauma incurred in the veteran's military 
service.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a low back disability and 
the appeal has been granted to that extent.   

Entitlement to service connection for a low back disability 
is denied.  

Entitlement to service connection for a right foot disability 
is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

